 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
      RONDEVOO TECHNOLOGIES LLC,
 8                           Plaintiff,
                                                        C18-1625 TSZ
 9        v.
                                                        MINUTE ORDER
10    HTC AMERICA INC,
11                           Defendant.

12
     JURY TRIAL DATE (5 days)                                               9/14/2020
13
     Statement of asserted claims and preliminary infringement              4/30/2019
14      contentions due
15   Statement of preliminary non-infringement and invalidity               5/21/2019
        contentions due
16
     Deadline for joining additional parties                                5/30/2019
17
     Parties to exchange preliminary proposed constructions of
18      disputed claim terms and provide list of proposed extrinsic         6/19/2019
        evidence
19
     Joint Claim Chart and Prehearing Statement due                         8/8/2019
20   Parties to disclose reports from expert witnesses, if any, regarding   8/8/2019
        Markman issues
21
     Parties to disclose rebuttal expert reports, if any, regarding         9/9/2019
22      Markman issues

23

     MINUTE ORDER - 1
 1
     Deadline for completion of claim construction discovery and for             9/27/2019
 2      amending pleadings

 3   Opening claim construction briefs (24 pages per side) filed by              10/2/2019
       (and noted for the date that the responsive claim construction
 4     briefs are due)

     Responsive claim construction briefs (24 pages per side) filed by           10/17/2019
 5
                        If a claim construction (Markman) hearing is necessary,
 6                     one will be set upon at least 20 days’ notice to the parties.

 7   Reports from expert witnesses under FRCP 26(a)(2) due                       1/10/2020

 8   Rebuttal expert reports due                                                 2/10/2020

 9   All discovery motions must be filed by                                      2/20/2020
        (and noted on the motion calendar no later than the third
10      Friday thereafter)

     Discovery completed by                                                      3/19/2020
11
     All dispositive motions must be filed by                                    4/30/2020
12      (and noted on the motion calendar no later than the fourth
        Friday thereafter; see LCR 7(d))
13
     All motions related to expert witnesses                                     5/7/2020
14   (e.g., Daubert motion) must be filed by
             and noted on the motion calendar no later
15           than the third Friday thereafter (see LCR 7(d))

16   All motions in limine must be filed by                                      8/13/2020
        (and noted on the motion calendar for the Friday before the
17      Pretrial Conference)

18   Agreed pretrial order due                                                   8/28/2020

     Trial briefs, proposed voir dire questions, proposed jury                   8/28/2020
19
        instructions, and trial exhibits due
20   Pretrial Conference                            at 10:00 a.m. on             9/4/2020

21         These dates are set at the direction of the Court after reviewing the joint status

22 report and discovery plan submitted by the parties, docket no. 24, as well as the parties’

23

     MINUTE ORDER - 2
 1 proposed scheduling order, docket no. 25. All other dates are specified in the Local Civil

 2 Rules. These are firm dates that can be changed only by order of the Court, not by

 3 agreement of counsel or the parties. The Court will alter these dates only upon good

 4 cause shown: failure to complete discovery within the time allowed is not recognized as

 5 good cause.

 6         If the trial date assigned to this matter creates an irreconcilable conflict, counsel

 7 must notify Karen Dews at 206-370-8830, within 14 days of the date of this Minute

 8 Order and explain the exact nature of the conflict. A failure to do so will be deemed a

 9 waiver. Counsel must be prepared to begin trial on the date scheduled, but it should be

10 understood that the trial may have to await the completion of other cases.

11                            Claim Construction (Markman) Hearing

12         If a claim construction hearing is needed, it will be set for a half-day (2.5 hours).

13 If more or less time is required, the parties are instructed to inform Karen Dews at

14 206-370-8830.

15         PLEASE NOTE: The Court will not rule on dispositive motions that raise issues

16 of claim construction prior to a Markman Hearing, unless special circumstances warrant

17 and leave of Court is obtained in advance of filing.

18                                             Exhibits

19         The original and one copy of any exhibits to be used at any Markman Hearing

20 and/or trial are to be delivered to the Court at least five (5) days before the hearing and/or

21 trial date at a time coordinated with Gail Glass, who can be reached at 206-370-8522.

22

23

     MINUTE ORDER - 3
 1         Notwithstanding Local Civil Rule 16.1, the exhibit list shall be prepared in table

 2 format with the following columns: “Exhibit Number,” “Description,” “Admissibility

 3 Stipulated,” “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,”

 4 and “Admitted.” The latter column is for the Clerk’s convenience and shall remain

 5 blank, but the parties shall indicate the status of an exhibit’s authenticity and

 6 admissibility by placing an “X” in the appropriate column. Duplicate documents shall

 7 not be listed twice: once a party has identified an exhibit in the pretrial order, any party

 8 may use it.

 9         Each set of exhibits shall be submitted in a three-ring binder with appropriately

10 numbered tabs. Each exhibit shall be clearly marked. Plaintiff’s exhibits shall be

11 numbered consecutively beginning with 1; defendant’s exhibits shall be numbered

12 consecutively beginning with the next multiple of 100 after plaintiff’s last exhibit; any

13 other party’s exhibits shall be numbered consecutively beginning with the next multiple

14 of 100 after defendant’s last exhibit. For example, if plaintiff’s last exhibit is numbered

15 159, then defendant’s exhibits shall begin with the number 200; if defendant’s last exhibit

16 number is 321, then any other party’s exhibits shall begin with the number 400.

17                                           Settlement

18         Should this case settle, counsel shall notify Karen Dews at 206-370-8830 as soon

19 as possible.

20         Dated this 25th day of March, 2019.
                                                      William M. McCool
21                                                    Clerk

22                                                    s/Karen Dews
                                                      Deputy Clerk
23

     MINUTE ORDER - 4
